Case 2:18-bk-20028   Doc 276    Filed 10/11/18 Entered 11/08/18 11:29:32   Desc Main
                               Document      Page 1 of 4
Case 2:18-bk-20028   Doc 276    Filed 10/11/18 Entered 11/08/18 11:29:32   Desc Main
                               Document      Page 2 of 4
Case 2:18-bk-20028   Doc 276    Filed 10/11/18 Entered 11/08/18 11:29:32   Desc Main
                               Document      Page 3 of 4
Case 2:18-bk-20028   Doc 276    Filed 10/11/18 Entered 11/08/18 11:29:32   Desc Main
                               Document      Page 4 of 4
